376 F.2d 840
Charles Ralph DAVIS, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Tennessee State Penitentiary,Respondent- Appellee.
No. 17305.
United States Court of Appeals Sixth Circuit.
May 4, 1967.

J. William Rutherford, Nashville, Tenn., for appellant.
Henry C. Foutch, Nashville, Tenn., for appellee.  George F. McCanless, Atty. Gen. and Reporter, State of Tennessee, Nashville, Tenn., of counsel.
Before WEICK, Chief Judge, and EDWARDS and CELEBREZZE, Circuit Judges.
PER CURIAM.


1
On remand of this petition for habeas corpus, after it was first heard in this court (see Davis v. Johnson, 354 F.2d 689 (C.A.6, 1966)), the District Judge conducted a plenary hearing on petitioner's factual contentions.  At the conclusion of that hearing, he found from the evidence that petitioner's claim that he had been deprived of his constitutional right to counsel was not supported by the facts.


2
Our review of this record convinces us that the evidence amply supports his findings and conclusions of law.


3
Affirmed.